Appeal Reinstated, Appeal Dismissed, and Memorandum Opinion filed March
5, 2020.




                                    In The

                   Fourteenth Court of Appeals

                             NO. 14-13-00523-CV

                        MARK THUESEN, Appellant

                                      V.

  CATHERINE E. SCHOOLAR, INDIVIDUALLY; CANDACE GARCIA,
  INDIVIDUALLY; AARON NEIL CARPENTER, INDIVIDUALLY AND
       CRAIG PHILLIP MALISOW, INDIVIDUALLY, Appellees

                   On Appeal from the 151st District Court
                           Harris County, Texas
                    Trial Court Cause No. 2012-49262A

                        MEMORANDUM OPINION

      This is an appeal from a judgment signed April 24, 2013. On November 10,
2014, we abated this appeal because appellant Mark Thuesen petitioned for
voluntary bankruptcy in the United States Bankruptcy Court for the Southern
District of Texas, under cause number 13-37041. See Tex. R. App. P. 8.2. Through
the Public Access to Court Electronic Records (PACER) system, the court has
learned that the bankruptcy case was closed April 4, 2019.

      On January 23, 2020, this court issued an order stating that the appeal would
be reinstated and dismissed for want of prosecution unless on or before February 12,
2020, any party to the appeal filed a motion demonstrating good cause to retain this
appeal on the court’s docket. No motion or other response was filed.

      Accordingly, we reinstate the appeal and dismiss it for want of prosecution.

                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Wise and Bourliot.




                                         2